Citation Nr: 1501427	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  14-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida

THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Parrish Medical Center (PMC) in Titusville, Florida, on December 23, 2013.

ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

Information regarding the Veteran's periods of service is currently unavailable.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), in Orlando, Florida, which denied payment or reimbursement of medical expenses incurred at Parrish Medical Center (PMC) in Titusville, Florida, on December 23, 2013.  The Veteran timely appealed that decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In his September 2014 substantive appeal, VA Form 9, the Veteran requested a videoconference hearing before the Board.  As of this date, no videoconference hearing has been scheduled for the Veteran.  Accordingly, this case is remanded in order for such a hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

